 In the Matter of RADIO CORPORATION OF AMERICA, RCA VICTOR DIVI-SIONandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, CIOCase No. 4-R-1869.-Decided February 28, 1946Mr. J. M. Clifford,of Camden, N. J., for the Company.Mr. Saul Waldbaum,of Philadelphia, Pa., for the U. E.Mr. Lloyd Ritter,of Philadelphia, Pa., for the I. B. E. W.Mr. Stanley M. Lentz,of Philadelphia, Pa., for the I. A. M.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION,STATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, CIO, herein called the U. E., alleging thata question affecting commerce had, arisen concerning the representa-tion of employees of Radio Corporation of America, RCA VictorDivision, Lancaster, Pennsylvania, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before John H. Garver, Trial Examiner. Thehearing was held at Lancaster, Pennsylvania, on November 9, 1944.The Company, the U. E., International Brotherhood of ElectricalWorkers, AFL, herein called the I. B. E. W., and InternationalAssociation of Machinists, herein called the I. A. M., appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TILE COMPANYRadio Corporation of America, a Delaware corporation, is en-gaged at its various plants in the manufacture, sale, and distribution66 N. L.R. B., No. 12.162 RADIO CORPORATION OF AMERICA163of radios and electronic equipment. Its RCA Victor Division plant,located at Lancaster, Pennsylvania, is the only plant involved in thisproceeding.Annually, the Company purchases for its Lancasterplant raw materials valued in excess of $600,000, of which approxi-mately 95 percent is shipped from points outside the Commonwealthof Pennsylvania.During the same period, the Company at its Lan-caster plant manufactures radio and electronic equipment valuedin excess of $2,000,000, of which about 95 percent is shipped topoints outside the Commonwealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.International Brotherhood of ElectricalWorkers, affiliated withthe American Federation of Labor, is a labor organization admittingtomembership employees of the Company.InternationalAssociation of Machinists is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 1, 1943, the Company and the I. B. E. W. enteredinto a collective bargaining agreement embracing all the productionand maintenance employees, which agreement was subsequentlymodified on September 1, 1944, to include the following renewalclause :...thisAgreement shall continue in full force and effectuntil the 1st day of^ September 1945, and thereafter from yearto year unless notice in writing shall be given by either partyto the other of its termination . . . sixty (60) days priorto the end of the current term. . . .On June 28, 1945, more than 60 days prior to the operative dateof the contract's renewal clause, the U. E. apprised the Company ofits claim to representation among the production and maintenanceemployees, and requested the Company not to renew its contract withthe I. B. E. W. until after a new determination of bargaining repre-sentatives.Despite this notice, the Company and the I. B. E. W.entered into a new collective agreement on September 1, 1945. It isurged by the I. B. E. W. that its contract with the Company is abar to the present proceeding.However, inasmuch as the agreement 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDof September 1, 1945, was executed after the U. E.'s notice to repre-sentation, it cannot preclude determination of representatives.'A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the U. E. represents a sub-stantial number of employees of the Company in the unit hereinafterfound appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company, the U. E., and the I. B. E. W. agree that all hourlypaid production and maintenance employees at the Lancaster, Penn-sylvania,plant, including watchmen, employees in departmentsnumbered 90 to 102, inclusive, machinists, tool and die makers, butexcluding technical, professional, administrative, clerical and officeemployees, executives, group leaders who spend 20 percent or lessof their time performing work of those under them, and other super-visory employees, constitute the appropriate unit.The TAM, on theother hand, seeks a separate unit of all the Company's machinistsand tool and die makers.The If. E. and the I. B. E. W. opposethe creation of such a unit on the ground that past collective bar-gaining has been successfully conducted with the Company on thebasis of a single plant-wide unit.Since 1943 the I. B. E. W. has bargained for all the Company'sproduction and maintenance employees at the Lancaster, Pennsyl-vania, operation on a plant-wide basis, including those employeessought to be represented by the IAM. During this period, the IAMhad not attempted to obtain recognition from the Company for theseemployees in a separate unit.Moreover, there is no evidence to indi-cate that the machinists and the tool and die makers had ever main-tained their identity as a separate craft group or protested theirinclusion in a plant-wide unit during the period covered by the historyof collective bargaining.Under these circumstances, we are of theopinion that the history of collective bargaining on a plant-widebasis is controlling with respect to the type of unit appropriate in3 SeeMatter of National Waste Company,57 N. L. R. B. 709.2 The Field Examiner reported that the U. E. submitted 606 application-for-membershipcards, and that there were approximately 902 employees in the unit alleged to beappropriate.The I. B. E. W. relies on its contract with the Company as evidence of its interest inthis proceeding.The Field Examiner further reported that the JAM submitted 66 application-for-membershipcards,and that there were approximately 89 employees in the unit it allegedto be appropriate.4 RADIO CORPORATION OF AMERICA165the present instance.3Accordingly, we find that the unit soughtby the IAM is inappropriate, and shall include the employees* thereinwithin the plant-wide unit hereinafter found appropriate.We find that all hourly paid production and maintenance em-ployees at the Company's Lancaster, Pennsylvania, plant, includingwatchmen, employees in departments numbered 90 to 102 inclusive,machinists, tool and die makers, but excluding technical, professional,administrative, clerical and office employees, executives, groupleaders,4 and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Radio Corporation' See Matterof Cities ServiceRefiningCorporation,58 N. L. R. B. 28;The AmericanSwiss Company,59 N L.R.B. 790;Matter of International Minerals and ChemicalCorporation,62 N. L.R. B. 655;Matter of Memphis Hardwood Flooring Company,63N. L. R. B. 1138.4 Althoughthe parties agree to exclude all group leaders whospend 20 percent or lessof theirtimeperformingthe work ofthose underthem, the record shows thatallgroupleaders, regardless of the time spent in productionwork, exercise supervisory authoritywithin the meaning of our definition thereof.Therefore,allgroup leaders shall beexcluded.' The U.E. contends that,since theCompanydismissed a large percentage of theemployees In the appropriate unit in August 1945, and theCompany intends to reemploythem in thenear future,the dismissed employees should bepermitted to vote Inasmuchas the record shows that the Company has, sincethe latterpart of1945, reemployed mostof these employees In accordance with their seniority standing,and that otherswho havenot been reemployed have manifested their intention not to returnto work,we find nopersuasive reason to deviate from our usual eligibility date. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDofAmerica, RCA Victor Division, Lancaster, Pennsylvania, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by United Electrical, Radio & MachineWorkers of America, CIO, or by International Brotherhood ofElectricalWorkers, A. F. L., for the purposes of collective bargaining,or by neither.